Third District Court of Appeal
                               State of Florida

                           Opinion filed June 20, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1436
                          Lower Tribunal No. 72-5943
                             ________________


                                Ronnie Bruce,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Richard L.
Hersch, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.


Before ROTHENBERG, C.J., and LAGOA and LUCK, JJ.

      ROTHENBERG, C.J.
      In 1972, Ronnie Bruce (“Bruce”) was convicted after a jury trial of robbery,

assault with the intent to commit murder, and unlawful possession of a firearm

while engaged in a criminal offense, and he was sentenced to life in prison with the

possibility of parole. Because Bruce was a juvenile at the time he committed these

offenses, he filed a motion to vacate his sentence on April 27, 2017, arguing that,

based on the Florida Supreme Court’s decisions in Atwell v. State, 197 So. 3d

1040 (Fla. 2016), Kelsey v. State, 206 So. 3d 5 (Fla. 2016), and Johnson v. State,

215 So. 3d 1237 (Fla. 2017), his life with parole sentence for a non-homicide

offense committed as a juvenile was unlawful. The trial court found that because

Bruce was released on parole in 2016 and is still at liberty on parole, his sentence

is not unconstitutional, and, therefore, Bruce was not entitled to postconviction

relief. We agree and affirm.

      Our affirmance is controlled by this Court’s decisions in Vennisee v. State,

235 So. 3d 947 (Fla. 3d DCA 2017), and Rooks v. State, 224 So. 3d 272 (Fla. 3d

DCA 2017), and supported by Rogers v. State, 223 So. 3d 281 (Fla. 4th DCA

2017), and Currie v. State, 219 So. 3d 960 (Fla. 1st DCA 2017). In each of these

cases, the defendant was a juvenile at the time the offense was committed,

sentenced to life in prison with the possibility of parole, and paroled. And in each

of these cases, because the defendant was provided with a meaningful opportunity

to obtain release and was actually released on parole, it was determined that Miller



                                         2
v. Alabama, 567 U.S. 460 (2012), Graham v. Florida, 560 U.S. 48 (2010), and

Atwell, 197 So. 3d 1040 (Fla. 2016), were not implicated and that, therefore, the

defendant was not entitled to resentencing because the sentence was not cruel and

unusual under the Eighth Amendment. See Vennisee, 235 So. 3d at 951.

      Bruce’s appellate counsel concedes that the trial court’s ruling and this

Court’s decision on appeal is controlled by Rooks (and is now also controlled by

Vennisee, which was issued after Bruce’s initial brief was filed), which mandates

an affirmance in this case. He, however, noted that Rooks had petitioned the

Florida Supreme Court to review this Court’s decision, and the Florida Supreme

Court had not rendered a decision on whether to accept jurisdiction of his case.

Thus, Bruce’s appellate counsel requests that if this Court affirms the trial court’s

order, that we place Bruce’s case “in the pipeline” for review before the Florida

Supreme Court. However, subsequent to the filing of Bruce’s initial brief, the

Florida Supreme Court declined to accept jurisdiction in Rooks. See Rooks v.

State, SC17-1342 (Fla. Dec. 4, 2017).        The Florida Supreme Court has also

declined to accept jurisdiction in Vennisee. See Vennisee v. State, SC18-221 (Fla.

May 25, 2018).

      We therefore affirm the trial court’s order denying Bruce’s motion for

postconviction relief on the authority of Vennisee and Rooks.

      Affirmed.



                                         3